Citation Nr: 0738513	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-10 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from May 28, 1974 to September 27, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

The appellant's current rheumatoid arthritis is not shown by 
the medical evidence of record to be related to her military 
service.


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred in or aggravated by the 
appellant's military service.  38 U.S.C.A. §§ 101(24), 106, 
1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's April 2004 letter 
advised the appellant of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim, to include the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
appellant's service medical records, as well as her 
identified VA medical treatment records and private treatment 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
also does not find that a VA examination is necessary in this 
matter.  There is no evidence of rheumatoid arthritis during 
the appellant's military service, and no competent evidence 
linking her current condition to her military service.  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The appellant is seeking entitlement to service connection 
for rheumatoid arthritis.  Rheumatoid arthritis is a 
thickening of articular soft tissue.  Zevalkink v. Brown, 6 
Vet. App. 483, 494 (1994).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2007).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state.  38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(3) (2007).  
Thus, service connection may be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA, or from an injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).  However, presumptive periods do not 
apply to periods of ACDUTRA or inactive duty for training 
(INACDUTRA) if during a period of ACDUTRA, the appellant was 
not disabled from a disease or injury incurred in or 
aggravated in the line of duty.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  In the instant case, service 
connection is not in effect for any disorder.  Moreover, as 
the appellant's rheumatoid arthritis is in the nature of a 
disease rather than an injury, there is no basis upon which 
to grant service connection for this disorder in association 
with a period of inactive duty for training.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).
 
Historically, the appellant served on ACDUTRA from May 28, 
1974 to September 27, 1974.  A review of her service medical 
records from this period of service failed to reveal any 
complaints of or treatment for rheumatoid arthritis.  Her 
enlistment examination, performed in March 1974, noted 
essentially normal findings throughout.  A subsequent 
examination for the purpose of becoming a food handler, 
performed in July 1974, noted normal findings throughout.  A 
treatment report, dated in August 1974, noted that the 
appellant received an ace bandage as treatment for a twisted 
wrist.  No follow-up treatment for this condition was 
indicated.  

A private treatment report, dated in July 1975, noted the 
appellant's complaints of lower abdominal pain.  Physical 
examination revealed the extremities to be without any edema.  

A food handler's examination report, dated in September 1975, 
noted that the appellant denied being treated by a physician 
for any medical problems.  

A treatment report, dated in December 1975, noted the 
appellant's complaint of right-sided mandibular pain and an 
inability to open her mouth completely for the past month.  
The report stated that she had no history of rheumatoid 
arthritis.

A subsequent service medical record, dated in June 1976, 
noted that the appellant was being treated for arthritis.  A 
food handler's examination report, performed in September 
1976, noted that the appellant was under a physician's care 
for arthritis.  

A private treatment report, dated in April 1977, noted the 
appellant's history of having been diagnosed with rheumatoid 
arthritis two years earlier.  The report also noted that the 
appellant's history began with temporal mandibular joint 
discomfort which preceded the diagnoses of rheumatoid 
arthritis by about a year.  X-ray examination of the hands 
and feet, performed in April 1977, revealed characteristics 
of rheumatoid arthritis disease.  

A private treatment report, dated in May 1977, noted that the 
appellant had been diagnosed with rheumatoid arthritis in 
March 1976.  The report noted that her initial complaints at 
that time consisted of soreness in the right 
temporomandibular joint, which later developed into left 
forearm pain.
 
A private treatment report, dated in September 1977, noted 
that the appellant had been diagnosed with rheumatoid 
arthritis in 1975, and that she was being hospitalized for an 
acute flare up of that condition. 

More recently, in October 2000, the appellant underwent a 
private rheumatological evaluation.  The report of this 
evaluation concluded with diagnoses of rheumatoid arthritis 
affecting multiple joints with multiple deformities and 
limitations with increased activity of disease; significant 
degenerative osteoarthritis of both wrists; significant 
osteoarthritis of both elbows; and osteoarthritis of both 
knees.

A statement from the appellant, dated in May 2004, noted that 
she had been originally been diagnosed with rheumatoid 
arthritis in November or December 1975.  It also noted that 
she has had three joint replacement surgeries since that 
time, including the left elbow, right wrist, and left great 
toe.

A lay statement, dated in May 2004, was received from G.F.  
In his statement, G.F. indicated that he met the appellant in 
1976, and that he became aware that the appellant had 
rheumatoid arthritis shortly thereafter.  A second lay 
statement, dated in May 2004, and received from C.D., noted 
that he had met the appellant in 1975, and that she had 
complained of arthritis in her hands at that time.  

An opinion letter, dated in December 2004, was received from 
A. Morton, D.O.  In the letter, Dr. Morton stated that it is 
possible that the appellant's complaint of wrist pain in 1974 
is related to her subsequent diagnosis of rheumatoid 
arthritis.  Dr. Morton also noted that there is no objective 
way to confirm that, as no mention was made as to whether or 
not there was synovitis or swelling of the wrist at that 
time.  He then stated, "I am not able to either confirm or 
deny that the complaint of wrist pain is related to her 
rheumatoid arthritis, but the possibility that it is, is very 
possible."

In May 2005, a personal hearing was conducted before the RO.  
At the hearing, the appellant testified that prior to her 
military service she was very active physically.  She 
indicated that she started have difficulty sleeping and pain 
in her right Achilles heel during basic training.  She 
testified that her right heel would be very stiff in the 
morning and at night.  She could not recall an inservice 
injury to her wrist.  Following her discharge from the 
service, she testified that she was first diagnosed with 
rheumatoid arthritis in October 1974.  

After reviewing the appellant's claims folder, the Board 
finds that there are no findings of a rheumatoid arthritis in 
the appellant's service medical records and nothing to relate 
the appellant's current rheumatoid arthritis to the 
appellant's military service.  Thus, the Board concludes that 
service connection is not warranted for rheumatoid arthritis.

In making this determination, the Board notes that the 
opinion offered herein by Dr. Morton is too speculative and 
inconclusive to be of any probative value in this matter.  As 
noted above, Dr. Morton states that he is "not able to 
either confirm or deny that the complaint of wrist pain 
[during her period of ACDUTRA] is related to her rheumatoid 
arthritis, but the possibility that it is, is very 
possible."  Inasmuch as this opinion is couched in terms of 
mere possibility, it is simply pure speculation, and 
insufficient to establish entitlement to the benefit sought.  
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that 
physician's statement that the appellant may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the appellant's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); see also Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (holding that medical evidence which 
merely indicated that the alleged disorder "may or may not" 
exist or "may or may not" be related, is too speculative to 
establish the presence of the claimed disorder or any such 
relationship); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that appellant's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative).  As 
noted above, a December 1975 treatment report stated that the 
appellant had "no history of rheumatoid arthritis."  
Moreover, an April 1977 treatment report indicates that the 
appellant's history of rheumatoid arthritis began with 
temporal mandible joint discomfort, which the record first 
noted as having occurred in December 1975.

The Board has considered the appellant's assertions that she 
has rheumatoid arthritis due to her military service but such 
assertions are afforded no probative weight in the absence of 
evidence that the appellant has the expertise to render 
opinions about medical matters.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  

Put simply, the evidence does not establish that the 
appellant had rheumatoid arthritis during her military 
service, or that her current rheumatoid arthritis is 
otherwise related to her military service.  The preponderance 
of the evidence is against the claim, and there is no doubt 
to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).  


ORDER

Service connection for rheumatoid arthritis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


